United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE ARMY, ALABAMA
NATIONAL GUARD, Montgomery, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-284
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from a November 2, 2006 Office
of Workers’ Compensation Programs’ merit decision denying his claim for a schedule award and
January 27 and March 31, 2006 decisions, denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has any permanent impairment causally related to his
accepted bilateral foot conditions.

FACTUAL HISTORY
This case was previously before the Board. By decision dated December 1, 2005, the
Board affirmed a June 23, 2005 Office decision that denied appellant’s claim for a schedule
award.1 The December 1, 2005 Board decision is herein incorporated by reference.
By decisions dated January 27 and March 31, 2006, the Office denied appellant’s
requests for reconsideration.2
Appellant subsequently submitted additional evidence. In an April 21, 2004 report,
Dr. Gregory V. Dubay, an attending podiatrist, provided findings on physical examination. He
stated:
“Palpation posterior muscle mass did not produce a Homans sign. No evidence of
deep or superficial vein thrombophlebitis is noted. Palpable nodes are not seen in
the bilateral popliteal fossa. There is one + edema both of the ankles and rear foot
bilaterally.
“Motor and sensory functions appear fully intact. Reflexes are equal, active and
symmetrical. Babinski, Tinel, ankle clonus indicators and Mulder signs are not
noted; although, there is some subjective numbness along the lateral aspect of the
left foot following the distal sural nerve and lateral malleolus to the 5th left toe.”
***
“Muscle tone, bulk and strength are well within normal limits for age and sex.
There is a moderate pronatory defect bilaterally that measures six degrees of
forefoot varus and four degrees of rear foot varus bilaterally. There is tightness of
the plantar fascia with pain at the insertion of the plantar fascia into the medial
tubercle of the calcaneus. Attempting to maximally dorsiflex both of the feet
produces pain. No signs of mediolateral ankle instability ….
“[Dynamic gait analysis] [r]eveals a moderate pronatory defect associated with
high-degree of forefoot and rear foot varus. There is significant delaying of the
locking of the midtarsal joint and hypermobility of the first ray. Excessive
forefoot peak pressures are evident to sub metatarsal heads two and three
bilaterally. Early heel lift is consistent with equinus pattern.”

1

Docket No. 05-1490 (issued December 1, 2005). Appellant, a heavy mobile equipment mechanic supervisor,
submitted a claim for a schedule award for his accepted bilateral foot conditions, inferior calcaneal spurs, plantar
fasciitis and periositis. By decision dated June 23, 2005, the Office denied his schedule award claim.
2

In support of his requests for reconsideration, appellant submitted no new evidence. He asserted that the
medical evidence previously submitted was sufficient to establish his entitlement to a schedule award. Appellant
filed an appeal with the Board on March 20, 2006. However, he had intended to file a reconsideration request with
the Office and he requested that the Board dismiss his appeal. By order dated June 22, 2006, the Board dismissed
appellant’s appeal.

2

In a February 14, 2006 report, Dr. Dubay stated that he was not qualified to perform an
impairment evaluation.
On July 24, 2006 Dr. H.P. Hogshead, Board-certified and a district medical adviser,
noted that the medical evidence regarding appellant’s accepted foot conditions did not reveal any
objective findings or limitations that would provide the basis for a finding of permanent
impairment. He stated that appellant had no impairment of the right or left lower extremity.
By decision dated November 2, 2006, the Office denied modification of its June 23, 2005
denial of appellant’s schedule award claim.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.5
ANALYSIS
Dr. Dubay stated that appellant’s motor and sensory functions were fully intact.6
Reflexes were equal, active and symmetrical. Muscle tone, bulk and strength were well within
normal limits. There was numbness along the lateral aspect of the left foot that was subjective.
There was a moderate pronatory defect bilaterally that measured six degrees of forefoot varus
and four degrees of rear foot varus bilaterally.7 Dr. Dubay indicated a slight gait defect
associated with a high-degree of forefoot and rear foot varus. However, Table 17-5 at page 529
of the A.M.A., Guides provides no impairment rating for the gait findings noted by Dr. Dubay.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Dr. Dubay found that appellant had pain at the insertion of the plantar fascia into the medial tubercle of the
calcaneus. Attempting to maximally dorsiflex both of his feet produced pain. However, as noted above, Dr. Dubay
stated that appellant’s sensory functions were intact and Dr. Hogshead did not find that appellant had any
impairment due to these findings of pain.
7

There is a provision for impairment due to varus abnormality, in the A.M.A., Guides, only for the ankle or
hindfoot. See Table 17-13 at page 537. Appellant had a hindfoot (rearfoot) varus of four degrees. There is no
impairment for hindfoot varus of less than 10 degrees in Table 17-13. Dr. Dubay indicated that there were no signs
of mediolateral ankle instability.

3

Dr. Hogshead stated that the medical evidence regarding appellant’s accepted foot
conditions did not reveal any objective findings or limitations that would provide the basis for a
finding of permanent impairment based on the A.M.A, Guides. He concluded that appellant had
no impairment of the right or left lower extremity.8
There is no probative medical evidence establishing that appellant has any impairment
causally related to his accepted foot conditions. He has the burden of proof to submit medical
evidence supporting that he has permanent impairment of a scheduled member of the body.9
Appellant has not met his burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that he had any permanent impairment
of his feet causally related to his accepted employment related conditions.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 2, March 31 and January 27, 2006 are affirmed.
Issued: April 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
9

See Annette M. Dent, 44 ECAB 403 (1993).

4

